     Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 1 of 20



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                            NORTHERN DIVISION

STOUT LAW GROUP, P.A.
400 E. Pratt Street
8th Floor
Baltimore, Maryland 21202

       Plaintiff
v.

INTEGRATED CANNABIS SOLUTIONS, INC.                         Case No.: 1:18-cv-03488
6810 N. State Road Seven
Coconut Creek, Florida 33073

Serve on Resident Agent:
CORPORATE ADMINISTRATIVE SERVICES, INC.
1955 Baring Blvd
Sparks, Nevada 89434


       Defendant


                   PLAINTIFF’S FIRST AMENDED COMPLAINT

       Plaintiff, STOUT LAW GROUP, P.A., (“PLAINTIFF”), by and though its counsel,

Matheau J. W. Stout, Esq. files this First Amended Complaint against INTEGRATED

CANNABIS SOLUTIONS, INC. (“IGPK”), and alleges:

                                             Parties

       1.      Plaintiff is a law firm, organized as a Maryland professional association.

       2.      Plaintiff is beneficially owned by the undersigned, Matheau J. W. Stout,

Esq. (“STOUT”).

       3.      Stout is owed past due legal fees by the Defendant for corporate and

securities legal work performed from October 1, 2014 to November 15, 2015.
      Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 2 of 20



       4.      Stout assigned the right to collect the past due legal fees owed by the

Defendant to Plaintiff.

       5.      Defendant is a publicly traded corporation known by its trading symbol,

IGPK, domiciled in Nevada and headquartered in Florida, which has formerly conducted

business in Maryland, and which has the ability to issue securities under Section 3(a)(10).



                                      Jurisdiction and Venue

       6.      This action is instituted pursuant to

               a.         15 U.S.C § 77c(a)10 (Section 3(a)(10) of the Securities Act of

       1933), hereinafter (“Section 3(a)(10)”) for the issuance of Defendant’s common

       stock in exchange for the convertible promissory note and/or claims Plaintiff holds

       against IGPK; and also pursuant to

               b.         28 U.S.C. § 2201 for a declaratory judgment which declares

       Plaintiff’s convertible promissory note is a security under 15 U.S. Code § 77b

       (Section 2(a)(1) of the Securities Act of 1933) and that Defendant’s public

       disclosures and financial statements contains material misstatements and omissions

       that misrepresent the financial condition of IGPK by their failure to disclose the

       existence of the promissory note, its convertible nature and conversion metrics.

       7.      This Court has jurisdiction over the parties hereto based on the Federal

Statutes. The conversion metrics present in the convertible promissory note as detailed

below also demonstrate that the amount in controversy exceeds $75,000 with regard to the

additional counts against Defendant herein.
      Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 3 of 20



       8.      Venue is proper in the Northern District as Plaintiff is a Maryland

Professional Association, and all of the legal services provided by Stout which give rise to

Plaintiff’s Claim Amount (assigned by Stout to Plaintiff) were performed in Baltimore,

Maryland.



                       Statement of Factual and Procedural Background

       9.      Plaintiff holds a bona fide claim against Defendant in the principal amount

of $38,887.38 (the “Claim Amount”), which is documented by a Convertible Promissory

Note issued in that principal amount on November 16, 2015 (the “Note”) and signed by

IGPK’s former Chief Executive Officer, J. Zev Jankovic, CPA.

       10.     A copy of the Note, including the spreadsheet appended thereto detailing

the monthly attorney’s fees of $2,777.67 accruing from October 1, 2014 through November

1, 2015 which together comprise the Claim Amount, is attached hereto and incorporated

herein as Exhibit A.

       11.     In further support of the origin and history of the Plaintiff’s Claim, attached

hereto is a copy of IGPK’s public securities filing for the period ending September 30,

2015, which detail’s Stout’s name as legal counsel under Item 9 “Third Party Service

Providers” and which confirms the accrual of the quarterly legal fee, “$8,333 was to

Matheau Stout, Esq. for legal fees provided to the Company…” The aforementioned

September 30, 2015 disclosure and financial statements for IGPK are attached hereto and

incorporated herein as Exhibit B.

       12.     In nearly three years since IGPK issued the Note, IGPK’s state filings and

OTCMarkets.com filings were delinquent, but IGPK recently updated its Nevada filings
      Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 4 of 20



and OTCMarkets.com profile with new contact information, which indicated to Plaintiff

that new management was close to publishing updated public filings.

       13.     However, Plaintiff was never contacted by new IGPK management, and for

this reason Plaintiff justifiably believed that IGPK’s new financial statements might not

reference the Note, or Plaintiff’s claim for past due legal fees, thus giving rise to the

Plaintiff’s urgency in filing the present lawsuit against IGPK on November 12, 2018, (the

“Original Complaint”).

       14.     For the foregoing reasons, Plaintiff filed the Original Complaint which was

served along with the Summons via certified mail, return receipt requested on November

15, 2018. The Original Complaint served on IGPK contained a copy of the Note, and the

September 30, 2015 Quarterly Report.

       15.     To Plaintiff’s dismay, even after IGPK had been served with the Original

Complaint on November 15, 2018, its new CEO, Matthew Dwyer, published twelve (12)

OTC Markets disclosures and financial statements on November 28, 2018, which all

omitted to include the Note on IGPK’s balance sheet, and which in fact did not disclose

the existence of the Note at all. The November 28, 2018 IGPK disclosures and financial

statements are attached hereto and incorporated herein as Exhibit C.

       16.     Even worse, in each of the twelve (12) new OTC Markets disclosures

published on November 28, 2018, IGPK included language which questioned the validity

of Plaintiff’s Claim Amount and which questioned whether any legal services were

performed by Stout for IGPK.

       17.     The Note is a security as that term is defined under 15 U.S. Code § 77b
(Section 2(a)(1) of the Securities Act of 1933).
      Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 5 of 20



       18.     The Note contains a restricted legend typical of convertible promissory

notes at the top of page 1, which references the Securities Act of 1933.

       19.     The presence of the restricted legend at the top of Page 1 of the Note

indicated to IGPK’s former CEO, J. Zev Jankovic, CPA, and to its new CEO, Matthew

Dwyer, that the Note was intended by Stout and IGPK to be treated as a security.

       20.     The November 28, 2018 financial statements filed by IGPK do not include

the Note as a note payable or as any form of liability on IGPK’s balance sheet.

       21.     The November 28, 2018 financial statements and disclosures filed by IGPK

do not disclose the Note, the convertible nature of the Note, or its conversion metrics, which

allow Plaintiff to convert all or a portion of the Note into shares of IGPK common stock at

a 50% discount to the market/bid price, which significantly increases the value of the Note.

       22.     Defendant knew that the Note existed prior to new CEO Matthew Dwyer’s

certification of the twelve (12) financial statements and disclosures published by IGPK on

November 28, 2018 because the Original Complaint (which included a copy of the Note as

an exhibit) was served on Defendant on November 15, 2018.

       23.     Defendant had a duty to ensure that the Note, it’s convertible nature and

conversion metrics, were properly recorded in IGPK’s financial statements and disclosures

published on November 28, 2018, but Defendant failed to do so.

       24.     Defendant had Stout’s contact information on November 15, 2018 when the

Original Complaint was served on Defendant (which is the same contact information

shown in IGPK’s public filings from 2015, available online for greater than three years)

but Defendant did not contact Stout to request further information or verification of any
        Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 6 of 20



kind prior to publishing the materially false and misleading IGPK filings on November 28,

2018.



                               Suitability of Section 3(a)(10)

               Since Plaintiff Affirms Conversion Metrics Already Agreed to

                      By Parties in the Note Remain Fair to Plaintiff

         25.     Due to the difficulties in depositing stock for cannabis related companies in

the United States at the present time, and due to IGPK’s three year delinquency in its public

filings, Plaintiff knows of no stockbroker which will allow Plaintiff to deposit IGPK stock

into a brokerage account without a federal court order recognizing an exemption from

registration under the Securities Act of 1933, and thus it is impossible for Plaintiff to recoup

its losses without relief under Section 3(a)(10).

         26.     IGPK’s public securities filings were not updated in more than three years

prior to Plaintiff’s filing of the Original Complaint and its then last known public filing

from 2015, which is Exhibit B hereto, detailed IGPK’s inability to repay Plaintiff using

cash.

         27.     Defendant’s November 28, 2018 public filings include disclosures and

financial statements which likewise detail zero assets and zero revenue, such that

Defendant’s inability to repay Plaintiff using cash remains true today.

         28.     Because Defendant appears unable from its public filings to repay Plaintiff

using cash, Plaintiff seeks a Court Order pursuant to Section 3(a)(10) of the Securities Act

of 1933 whereby IGPK would be required to reserve sufficient shares of its common stock

in order to abide by the terms of the Order, and thereafter that IGPK would issue shares of
      Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 7 of 20



its publicly traded common stock to Plaintiff when requested in tranches, as payment for

the settlement of Plaintiff’s Note and/or Claim under Section 3(a)(10).

       29.     The Note contains conversion metrics which the Plaintiff and Defendant

have previous agreed to under Section 2 of the Note, namely that

       The Holder of this Note is entitled, at its opinion, any time after the issuance of the
       Note, to convert all or any lesser portion of the Outstanding Principal Amount and
       accrued but unpaid Interest into Common Stock of the Issuer (the “Common
       Stock”) at the lower of (a) $0.02 or (b) a 50% discount from the lowest bid price in
       the 30 days prior to the day that the Holder requests conversion, unless otherwise
       modified by mutual agreement between the Parties (the “Conversion Price”)….:”

such that it is possible for this Honorable Court to approve the settlement of Plaintiff’s

Claim using this same language, which would require IGPK to irrevocably reserve a

sufficient number of shares of IGPK’s common stock at its Transfer Agent, such that the

conversion metrics in the Note would be honored by IGPK’s new management at such time

as Plaintiff chooses to request the issuance of such shares of IGPK common stock.

       30.     For the foregoing reasons, Plaintiff has suffered a considerable loss which

can only be remedied under Section 3(a)(10), which necessitates this present action.

       31.     Section 3(a)(10) requires that a hearing be conducted as to the fairness of

the terms and conditions of the exchange of claims for securities, and those terms and

conditions were already agreed to in the Note.            Furthermore, attached hereto and

incorporated herein as Exhibit D, is former CEO of IGPK J. Zev Jankovic’s Affidavit

affirming the validity of the Note and the terms thereof.



                                           Count I

                       Court Order Pursuant to Section 3(a)(10)

       32.     Plaintiff re-alleges all of the foregoing paragraphs as if fully set forth herein.
      Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 8 of 20



       33.     Section 3(a)(10) provides, in its entirety, as follows:


       Except with respect to a security exchanged in a case under title 11,
       any security which is issued in exchange for one or more bona fide outstanding
       securities, claims or property interests, or partly in such exchange and partly for
       cash, where the terms and conditions of such issuance and exchange are approved,
       after a hearing upon the fairness of such terms and conditions at which all persons
       to whom it is proposed to issue securities in such exchange shall have the right to
       appear, by any court, or by any official or agency of the United States, or by any
       State or Territorial banking or insurance commission or other governmental
       authority expressly authorized by law to grant such approval;

       34.     Plaintiff holds a bona fide outstanding claim against Defendant in the

amount of $38,887.38 for Defendant’s failure to pay for legal services provided by Stout.

       35.     IGPK’s CEO issued the Note to document the Claim Amount, and to allow

Stout to convert all or a portion of the Note into IGPK common stock at a 50% discount to

the market/bid price, on November 16, 2015, and such Note is a bona fide outstanding

convertible security of Defendant in the principal amount of $38,887.38, but worth far

more to Plaintiff due to the ability to convert at a 50% discount.

       36.     Plaintiff seeks a court order approving an exchange of Plaintiff’s Note

and/or Claim for shares of Defendant’s common stock under the same conversion metrics

already agreed to by IGPK and Stout in the Note.

       37.     Plaintiff requests this Honorable Court to hold a hearing upon the fairness

of the terms and conditions of such exchange of Plaintiff’s bona fide Note and/or Claim

for shares of Defendant’s common stock (“Fairness Hearing”).

       38.     This Honorable Court has the ability to hold such a Fairness Hearing, and

to determine the fairness of the terms and conditions of such an exchange of Plaintiff’s

Note and/or Claim for Defendant’s common stock under Section 3(a)(10).
      Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 9 of 20



       39.     IGPK’s former shell status makes it impossible for Plaintiff to deposit IGPK

stock into a brokerage account without a federal court order recognizing an exemption from

registration under Section 3(a)(10), and thus Plaintiff cannot recoup its losses without relief

under Section 3(a)(10).

       40.     IGPK’s failure to include the Note on its balance sheet in the twelve (12)

public securities filings published on November 28, 2018 makes it impossible for Plaintiff

to deposit IGPK stock into a brokerage account without a federal court order recognizing

an exemption from registration under Section 3(a)(10), and thus Plaintiff cannot recoup its

losses without relief under Section 3(a)(10).

       41.     IGPK’s public securities filings detail its present inability to repay Plaintiff

using cash, and Plaintiff seeks a settlement pursuant to Section 3(a)(10) whereby IGPK

would be bound by a federal court which requires IGPK irrevocably to reserve a sufficient

shares of its common stock in order to abide by the terms of the court order, and thereafter

that IGPK would issue shares of its publicly traded common stock to Plaintiff when

requested in tranches, as payment for the settlement of Plaintiff’s Note and/or Claim under

Section 3(a)(10).

       42.     For the foregoing reasons, Plaintiff has suffered a considerable loss which

can only be remedied under Section 3(a)(10), which necessitates this present action.

       43.     Section 3(a)(10) requires that a hearing be conducted as to the fairness of

the terms and conditions of the exchange of claims for securities, and Plaintiff affirms that

the conversion metrics already agreed to in the Note are fair to Plaintiff.



                                          Count II
     Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 10 of 20



                        Declaratory Judgment (28 U.S.C. § 2201)



       44.      Plaintiff re-alleges all of the foregoing paragraphs as if fully set forth herein.

       45.      There presently exists between Plaintiff and Defendant an actual and

justiciable controversy with respect to existence of the Note, and whether the Note is a

security required to be disclosed by IGPK in the public filings published by IGPK on

November 28, 2018.

       46.      Plaintiff therefore seeks a declaratory judgment from this Honorable Court

pursuant to 28 U.S.C. § 2201 which declares that the Note issued to Stout on November

16, 2015 is a security as defined under 15 U.S. Code § 77b (Section 2(a)(1) of the Securities

Act of 1933).

       47.      Defendant has further essentially rendered the Note worthless by

questioning, in twelve public securities filings published on November 28, 2018, whether

there were any legal services provided by Stout as consideration for the Note, despite the

documentation provided to Defendant in the Original Complaint served on Defendant on

November 15, 2018.

       48.      Because Defendant has failed to correct or amend its public securities filings

to disclose the Note, despite Plaintiff’s best efforts, and despite Mr. Jankovic’s Affidavit,

Plaintiff presently has no adequate remedy at law.

       49.      Although Plaintiff has demanded that Defendant acknowledge its

obligations to Plaintiff by reporting the Note, its convertible nature and conversion metrics

properly in Defendant IGPK’s public securities filings, Defendant has refused to do so.
     Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 11 of 20



       50.    IGPK’s new CEO, Matthew Dwyer signed each of the twelve (12) OTC

Markets filings published on November 28, 2018 as IGPK’s Chief Executive Officer, and

each contains the following “Certification” as that shown below for the Quarterly Report

for the period ending September 30, 2018:

                                    CERTIFICATION

       I, Matthew Dwyer certify that:

       1. I have reviewed this Disclosure Statement for the period ending September 30,
       2018 of Integrated Cannabis Solutions, Inc.

       2. Based on my knowledge, this disclosure statement does not contain any untrue
       statement of a material fact or omit to state a material fact necessary to make the
       statements made in light of the circumstances under which such statements were
       made, not misleading with respect to the period covered by this disclosure
       statement; and

       3. Based on my knowledge, the financial statements, and other financial
       information included or incorporated by reference in this disclosure statement,
       fairly present in all material respects the financial condition, results of operations
       and cash flows of the Issuer as of, and for, the periods presented in this disclosure
       statement.

       November 28, 2018
       /S/Matthew Dwyer
       CEO, Director


       51.    Contrary to the Certification of IGPK’s new CEO Matthew Dwyer, IGPK’s

twelve securities filings published on November 28, 2018 all contain untrue statements in

that the existence of the Note, it’s convertible nature, and conversion metrics are not

disclosed or shown on IGPK’s balance sheets.

       52.    Contrary to the Certification of IGPK’s new CEO Matthew Dwyer, IGPK’s

twelve securities filings published on November 28, 2018 all misstate or omit material
     Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 12 of 20



facts such as the convertible nature and conversion metrics of the Note and are thus

misleading to existing shareholders and prospective investors.

         53.   Contrary to the Certification of IGPK’s new CEO Matthew Dwyer, all of

IGPK’s financial statements and other financial information published on November 28,

2018 misrepresent the financial condition of IGPK in that the balance sheets all understate

IGPK’s liabilities by at least the Claim Amount, and all fail to disclose the convertible

nature and conversion metrics of the Note, which are all material misrepresentations

considering that IGPK reports having zero assets and zero revenue.

         54.   Plaintiff therefore seeks a declaratory judgment from this Honorable Court

pursuant to 28 U.S.C. § 2201 which declares that the twelve (12) disclosures and financial

statements published by Defendant on November 28, 2018 contain material misstatements

and omissions and misrepresent the financial condition of IGPK by their failure to disclose

the existence of the Note, its convertible nature and conversion metrics.



                                          Count III

                                    Unjust Enrichment

         55.   Plaintiff re-alleges all of the foregoing paragraphs as if fully set forth herein.

         56.   Plaintiff conferred a benefit upon the Defendant when Stout provided legal

services as corporate and securities counsel for IGPK under an agreed upon flat fee per

month.

         57.   Defendant knew it was receiving a benefit when its former CEO induced

Stout to provide such legal services under an agreed upon flat fee per month during 2014

and 2015, and when IGPK failed to pay Stout and later when IGPK agreed to issue the
     Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 13 of 20



Note to formalize the amount past due, Defendant knew it continued to receive that benefit

without compensation to Plaintiff.

       58.     Defendant kept the benefit of the legal services provided by Stout in a

manner that compensation is due to Plaintiff under the terms and conditions agreed to by

Stout and Defendant.

       59.     Simply because the public company Defendant has a new CEO and new

legal counsel three years later, Defendant cannot justly be allowed to retain the benefit

provided by Stout without paying Plaintiff the compensation agreed to by IGPK’s prior

CEO and acknowledged in IGPK’s prior public filings.



                                          Count IV

                                   Promissory Estoppel

       60.     Plaintiff re-alleges all of the foregoing paragraphs as if fully set forth herein.

       61.     Stout provided legal services to Defendant based on Defendant’s promise

to pay Stout an agreed upon flat fee per month.

       62.     Defendant’s promise to pay Stout an agreed upon flat fee per month was

both definite and substantial in nature, documented in IGPK’s public filings, in the Note

and in the Affidavit.

       63.     Stout’s performance of such legal services as named legal counsel for IGPK

show a justifiable reliance on the promise made by Defendant.

       64.     Stout’s justifiably relied upon Defendant’s promise to pay Stout an agreed

upon flat fee per month by providing such legal services to Defendant.
     Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 14 of 20



       65.     Stout continued to provide legal services to IGPK despite Defendant’s

failure to pay Stout on time due to Defendant’s representations that Stout would be paid as

agreed, and such reliance by Stout was detrimental to Plaintiff.



                                          Count V

                    Breach of Contract/Breach of Promissory Note

       66.     Plaintiff re-alleges all of the foregoing paragraphs as if fully set forth herein

       67.     Plaintiff and Defendant entered into a valid and binding contract on

November 16, 2015, when Defendant issued Stout the Note.

       68.     Stout performed any and all conditions precedent and obligations for which

Plaintiff is seeking payment under the Note, and such performance by Stout is affirmed by

IGPK’s former CEO, J. Zev Jankovic, in the Affidavit.

       69.     Defendant is indebted to Plaintiff for services rendered under the Note, in

the amount of $38,887.38. Although Plaintiff has demanded payment, Defendant has

failed and refused to pay.

       70.     Plaintiff has been damaged by Defendant’s non-payment, by Defendant’s

failure to disclose the existence of the Note, its convertible nature and conversion metrics

in its public filings, and by Defendant’s refusal to honor the conversion metrics detailed in

the Note.



                                          Count VI

                                     Quantum Meruit

       71.     Plaintiff re-alleges all of the foregoing paragraphs as if fully set forth herein.
     Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 15 of 20



        72.       Before entering into the Note, and at the request of Defendant, Plaintiff in

good faith provided Defendant with legal services at Defendant’s request.

        73.       Defendant accepted those services freely.

        74.       Plaintiff reasonably expected to receive compensation from Defendant for

those services under the monthly flat fee amount which was shown accruing in Defendant’s

public filings.

        75.       The reasonable value of those services is $38,887.38.

        76.       Although Plaintiff has demanded payment, Defendant has failed and

refused to pay such sum and the amount remains unpaid.

        77.       Plaintiff has been damaged by Defendant’s non-payment.



                                            Count VII

                                      Conversion or Trover

        78.       Plaintiff re-alleges all of the foregoing paragraphs as if fully set forth herein.

        79.       Defendant’s actions in failing to disclose the Note on its balance sheet as a

Note Payable in twelve (12) public securities filings on November 28, 2018 have

wrongfully prevented Stout from being able to sell the Note or convert the Note into shares

of IGPK.

        80.       Defendant’s actions in failing to disclose the convertible nature and

conversion metrics of the Note in twelve (12) public securities filings on November 28,

2018 have wrongfully prevented Stout from being able to sell the Note or convert the Note

into shares of IGPK.
     Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 16 of 20



       81.     The Note is a convertible security issued by Defendant to Stout, and as such,

the Note is Plaintiff’s property.

       82.     Defendant’s actions constitute an improper exercise of dominion and

control over Plaintiff’s property as Plaintiff has been and continues to be unduly restricted

in its ability to sell the Note and/or the Shares which could be converted from the Note.

       83.     As a result of Defendant’s actions, Plaintiff has been deprived of its rights

to alienate ownership of the Note and to convert all or a portion of the Note into shares of

IGPK common stock.

       84.     Defendant’s wrongful exercise of dominion and control over the Note

owned by Plaintiff was and continues to be without lawful justification and constitutes a

conversion or trover of the Note.

       85.     Plaintiff has been wrongfully deprived of its right to sell the Note or to

convert the Note into shares of IGPK common stock due to Defendant’s improper and

wrongful obstruction of Plaintiff’s efforts to ensure that the Note, it’s convertible nature

and conversion metrics were disclosed properly in IGPK’s financial statements.

       86.     Plaintiff has been damaged as a result of Defendant’s conversion/trover of

the Note, in that Plaintiff has been unable to sell the Note, convert the Note into shares of

IGPK, or otherwise realize any value from the Note.



                                         Count VIII

                                         Injunction

       87.     Plaintiff re-alleges all of the foregoing paragraphs as if fully set forth herein.
     Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 17 of 20



       88.     Defendant’s actions in failing to disclose the Note on its balance sheet as a

Note Payable in twelve (12) public securities filings on November 28, 2018 have

wrongfully prevented Stout from being able to sell the Note or convert the Note into shares

of IGPK.

       89.     Defendant’s actions in failing to disclose the convertible nature and

conversion metrics of the Note in twelve (12) public securities filings on November 28,

2018 have wrongfully prevented Stout from being able to sell the Note or convert the Note

into shares of IGPK.

       90.     The Note is a convertible security issued by Defendant to Stout, and as such,

the Note is Plaintiff’s property.

       91.     Defendant’s wrongful exercise of dominion and control over the Note

owned by Plaintiff was and continues to be without lawful justification and constitutes a

conversion or trover of the Note.

       92.     Plaintiff has been wrongfully deprived of its right to sell the Note or to

convert the Note into shares of IGPK common stock due to Defendant’s improper and

wrongful obstruction of Plaintiff’s efforts to ensure that the Note, it’s convertible nature

and conversion metrics were disclosed properly in IGPK’s financial statements.

       93.     Defendant’s continued wrongful exercise of dominion and control over the

Note owned by Plaintiff constitutes a conversion or trover of the Note and will result in

irreparable damage to Plaintiff.

       94.     Plaintiff has been damaged as a result of Defendant’s conversion of the

Note, in that Plaintiff has been unable to sell or otherwise realize any value from the Note.
       Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 18 of 20



        95.    There does not exist an adequate remedy at law to compensate Plaintiff in

the event that Plaintiff is rendered unable to realize any value from the Note or the shares

which Plaintiff could be able to convert from the Note.

        96.    Defendant’s actions are without basis or merit.

        97.    Based upon the facts as plead herein, Plaintiff can succeed on the merits of

its claim.

        98.    Based upon the facts as plead herein, Plaintiff is more likely than not to

suffer irreparable harm in the absence of preliminary relief.

        99.    Based upon the foregoing, Plaintiff seeks a mandatory injunction requiring

and compelling Defendant to correct or amend the twelve (12) disclosures and financial

statements published on November 28, 2018 in order to properly disclose the existence of

the Note, its convertible nature and conversion metrics.

        100.   Plaintiff’s request for a mandatory injunction is reasonably suited to abate

the threatened harm identified herein.



        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment

awarding the following relief:

  i.    An award for all damages and losses suffered by Plaintiff as a result of Defendant’s

        conduct,   which    exceed    $75,000.00,    including   compensatory     damages,

        consequential damages, punitive damages, interest, costs of suit, attorney’s fees as

        a result of Defendant’s conduct; and
       Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 19 of 20



 ii.    A declaratory judgment pursuant to 28 U.S.C. § 2201 which declares that the Note

        issued to Stout on November 16, 2015 is a security as defined under 15 U.S. Code

        § 77b (Section 2(a)(1) of the Securities Act of 1933); and

iii.    A declaratory judgment pursuant to 28 U.S.C. § 2201 which declares that the twelve

        (12) disclosures and financial statements published by Defendant on November 28,

        2018 contain material misstatements and omissions and misrepresent the financial

        condition of IGPK by their failure to disclose the existence of the Note, its

        convertible nature and conversion metrics; and

iv.     A mandatory injunction requiring and compelling Defendant to correct or amend

        the twelve (12) disclosures and financial statements published on November 28,

        2018 in order to properly disclose the existence of the Note, its convertible nature

        and conversion metrics; and

 v.     A mandatory injunction requiring and compelling Defendant to reserve in

        Plaintiff’s name a sufficient number of shares of IGPK common stock in order to

        comply with the conversion metrics contained in the Note; and

vi.     Schedule a Fairness Hearing under Section 3(a)(10) at which time Plaintiff will

        appear with undersigned counsel to confirm Plaintiff’s continued agreement with

        the fairness of the terms of the Note, and specifically to the conversion metrics in

        the Note, such that an exchange of the Note and/or Plaintiff’s Claim for shares of

        IGPK common stock issued pursuant to Section 3(a)(10) may be approved by this

        Honorable Court; and

vii.    For such other and further relief as is deemed appropriate and equitable by this

        Honorable Court.
Case 1:18-cv-03488-ELH Document 8 Filed 12/10/18 Page 20 of 20




                                    Respectfully submitted,

                                    /s/ Matheau J. W. Stout
                                    Matheau J. W. Stout (28054)
                                    400 E. Pratt Street, 8th Floor
                                    Baltimore, Maryland 21202
                                    (410) 429-7076 Tel
                                    (888) 907-1740 Fax

                                    Attorney for Plaintiff
